Exhibit EXECUTION COPY AMENDED AND RESTATED STOCK PURCHASE AGREEMENT by and among BARCLAYS BANK PLC, BARCLAYS PLC (solely for the purposes of Section6.16, Section6.18 and Section6.24) and BLACKROCK, INC. Dated as of June 16, 2009 Table of Contents ARTICLE I DEFINITIONS AND TERMS Section 1.1 Certain Definitions 2 Section 1.2 Other Terms 32 Section 1.3 Other Definitional Provisions 32 ARTICLE II PURCHASE AND SALE OF THE TRANSFERRED EQUITY INTERESTS Section 2.1 Purchase and Sale 32 Section 2.2 Purchase Price 33 Section 2.3 Post-Closing Purchase Price Adjustment 35 Section 2.4 Closing 40 Section 2.5 Deliveries by Buyer 40 Section 2.6 Deliveries by Seller 41 Section 2.7 Reserved. 42 Section 2.8 Certain Adjustments 42 Section 2.9 Section 116 of the Canadian Tax Act 42 ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO SELLER Section 3.1 Organization and Qualification 44 Section 3.2 Ownership 44 Section 3.3 Corporate Authority 44 Section 3.4 Binding Effect 44 Section 3.5 Consents and Approvals 45 Section 3.6 Non-Contravention 45 Section 3.7 Investment Purpose 46 Section 3.8 Finders’ Fees 46 Section 3.9 Litigation 46 Section 3.10 No Other Representations or Warranties 46 ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO THE TRANSFERRED ENTITIES AND THE BGI BUSINESS Section 4.1 Organization and Qualification 47 i Section 4.2 Capitalization 47 Section 4.3 Consents and Approvals 48 Section 4.4 Non-Contravention 48 Section 4.5 Financial Information 49 Section 4.6 Litigation and Claims 50 Section 4.7 Taxes 50 Section 4.8 Employee Benefits 54 Section 4.9 Permits 57 Section 4.10 Environmental Matters 57 Section 4.11 Intellectual Property 58 Section 4.12 Labor 59 Section 4.13 Contracts 60 Section 4.14 Absence of Changes 62 Section 4.15 Compliance 63 Section 4.16 Assets Under Management; Investment Advisory Activities 65 Section 4.17 Funds 66 Section 4.18 Advisory Clients 70 Section 4.19 ERISA Compliance 70 Section 4.20 Absence of Undisclosed Liabilities 71 Section 4.21 Real Property 71 Section 4.22 No Other Business 72 Section 4.23 Compliance With Laws 72 Section 4.24 Insurance 73 Section 4.25 Board and Stockholder Approval 73 Section 4.26 Finders’ Fees 73 Section 4.27 Affiliate Arrangements 73 Section 4.28 No Other Representations or Warranties 74 ARTICLE V REPRESENTATIONS AND WARRANTIES RELATING TO BUYER Section 5.1 Organization and Qualification 74 Section 5.2 Capitalization 75 Section 5.3 Corporate Authorization 75 Section 5.4 Consents and Approvals 76 Section 5.5 Non-Contravention 76 Section 5.6 Binding Effect 77 Section 5.7 Equity Consideration 77 Section 5.8 SEC Matters 77 Section 5.9 Absence of Undisclosed Liabilities 78 Section 5.10 Absence of Certain Changes 78 Section 5.11 Financial Capability 79 Section 5.12 Investment Purpose 79 Section 5.13 Investment Advisory Activities 79 ii Section 5.14 Information in Proxy 80 Section 5.15 Section 15(f) of the Investment Company Act 80 Section 5.16 Filings 80 Section 5.17 Finders’ Fees 80 Section 5.18 Litigation 80 Section 5.19 Arrangements with PNC and Merrill Lynch 80 Section 5.20 No Other Representations or Warranties 81 ARTICLE VI COVENANTS Section 6.1 Access and Information 81 Section 6.2 Conduct of Business of the Transferred Entities 85 Section 6.3 Conduct of Business of Buyer 89 Section 6.4 Reasonable Best Efforts 90 Section 6.5 Tax Matters 92 Section 6.6 Client Approvals 104 Section 6.7 Proxy Statements; Shareholder Meetings 105 Section 6.8 Section 15(f) 105 Section 6.9 Other Registered Funds 106 Section 6.10 Non-Registered Funds and Advisory Clients 107 Section 6.11 Certain Post-Closing Filings 108 Section 6.12 Continuity of Employment; Post-Closing Obligations of the Transferred Entities to Certain Employees 108 Section 6.13 Ancillary Agreements 111 Section 6.14 Insurance 111 Section 6.15 Non-Solicitation 111 Section 6.16 Parent Shareholder Approval 112 Section 6.17 Information Statement 114 Section 6.18 Confidentiality 115 Section 6.19 Base Revenue Schedule 116 Section 6.20 Release 116 Section 6.21 Intercompany Items 116 Section 6.22 Information for Fund Boards 116 Section 6.23 Interest in Intellectual Property 116 Section 6.24 Non-Compete 120 Section 6.25 Cooperation 121 Section 6.26 Pre-Closing Transactions 122 Section 6.27 Notification of Certain Matters 126 Section 6.28 Financial Statements 127 Section 6.29 Corporate Actions 128 Section 6.30 Securities Lending Guarantees 128 Section 6.31 Closing Cash 129 Section 6.32 German Company Certificate 130 iii Section 6.33 Anti-Takeover 130 Section 6.34 Further Assurances 130 ARTICLE VII CONDITIONS TO THE CLOSING Section 7.1 Conditions to the Obligations of Buyer and Seller with respect to the Closing 131 Section 7.2 Conditions to the Obligation of Buyer with respect to the Closing 132 Section 7.3 Conditions to the Obligation of Seller with respect to the Closing 133 ARTICLE VIII SURVIVAL; INDEMNIFICATION; CERTAIN REMEDIES Section 8.1 Survival 134 Section 8.2 Indemnification by Seller 135 Section 8.3 Indemnification by Buyer 138 Section 8.4 Notice; Third Party Claim Indemnification Procedures; etc. 139 Section 8.5 Damages 142 Section 8.6 Adjustments to Losses 142 Section 8.7 Payments 143 Section 8.8 Characterization of Indemnification Payments 143 Section 8.9 Mitigation 143 Section 8.10 Limitations 144 Section 8.11 Remedies 144 Section 8.12 Effect of Investigation 144 Section 8.13 Arbitration 144 ARTICLE IX TERMINATION Section 9.1 Termination 145 Section 9.2 Effect of Termination 146 Section 9.3 Termination Fee 147 ARTICLE X MISCELLANEOUS Section 10.1 Notices 147 Section 10.2 Amendment; Waiver 149 Section 10.3 No Assignment or Benefit to Third Parties 149 Section 10.4 Entire Agreement 149 iv Section 10.5 Fulfillment of Obligations 150 Section 10.6 Public Disclosure 150 Section 10.7 Expenses 150 Section 10.8 Schedules 150 Section 10.9 Governing Law; Injunctive Relief; Waiver of Trial by Jury 151 Section 10.10 Counterparts 152 Section 10.11 Headings 152 Section 10.12 Severability 152 Section 10.13 Joint Negotiation 152 Section 10.14 Parent 152 v EXHIBITS AND ANNEXES EXHIBITS Exhibit A - Stockholder Agreement Exhibit B - Registration Rights Agreement Exhibit C - Cash Fund Support Agreements Exhibit D - Release Exhibit E - Financing Exhibit F - Buyer Required Approvals Exhibit G - Seller Required Approvals Exhibit H - Certificate of Designations Exhibit I - Claims Procedures Exhibit J - Service Level Agreement ANNEXES Annex 1.1(a) - Knowledge Persons of Seller Annex 1.1(b) - Knowledge Persons of Buyer Annex 6.5 - Conduct of Certain VAT Matters Annex 6.5(p) - Plans Annex 6.12 - Post-Closing Payments and Awards Annex 9.1(c) - Certain Jurisdictions vi This AMENDED AND RESTATED STOCK PURCHASE AGREEMENT, dated as of June 16, 2009 (this “Agreement”), by and among BARCLAYS PLC, a public limited company organized under the Laws of England and Wales (“Parent”) (solely for the purposes of Section6.16, Section6.18 and Section6.24), BARCLAYS BANK PLC, a public limited company organized under the Laws of England and Wales and a Subsidiary of Parent (“Seller”), and BLACKROCK, INC., a corporation organized under the Laws of Delaware (“Buyer”). W I T N E S S E T H: WHEREAS, the parties have entered into a Stock Purchase Agreement, dated June 16, 2009 (the “Original Agreement”). WHEREAS, Seller directly or indirectly owns all of the Transferred Equity Interests; WHEREAS, upon the terms and subject to the conditions set forth in this Agreement, Seller desires to cause the Transferred Equity Interests to be sold to Buyer and Buyer desires to purchase the Transferred Equity Interests from Seller, in accordance with Section6.26 of the Seller’s Disclosure Schedules; WHEREAS, as of the date hereof, the Majority Stockholders hold shares of Buyer Common Stock that in the aggregate represent not less than a majority of the total voting power of the capital stock of Buyer; WHEREAS, as a condition and an inducement to the willingness of Seller to enter into the Original Agreement, the Majority Stockholders, in their capacity as stockholders of Buyer, concurrently with the execution of the Original Agreement, delivered, in their capacity as the holders of shares of Buyer Common Stock that in the aggregate represent not less than a majority of the total voting power of the capital stock of Buyer, Written Consents containing their consent to the Share Issuance, pursuant to and in accordance with the applicable provisions of the Delaware General Corporation Law, the rules and regulations of the NYSE and the Organizational Documents of Buyer; WHEREAS, Seller (solely for the purpose of Section9.16 of the MSA), UK Holdings and Blue Sparkle, L.P. entered into the MSA, dated as of April9, 2009; WHEREAS, the MSA provided that Seller and its Affiliates were permitted to conduct certain solicitation activities during the time period and on the terms and conditions set forth therein, and Seller and Buyer entered into discussions in respect of the terms and conditions of the Original Agreement and the transactions contemplated hereunder; WHEREAS, prior to or concurrently with the execution and delivery of the Original Agreement, the MSA was terminated in accordance with the terms thereof; WHEREAS, Seller and Buyer desire to make certain representations, warranties, covenants and agreements in connection with the Agreement; WHEREAS, pursuant to Section 2.3(d) of the Original Agreement, the parties agreed that they shall cooperate and work in good faith to determine the appropriate provisions relating to the post-closing purchase price adjustment provisions and procedures set forth in Section 2.3 (and the related defined terms) and the other provisions set forth in Article VI relating to the amount of cash and capital to be held by one or more of the Transferred Entities; WHEREAS, the parties desire to amend and restate the Original Agreement in order to make certain amendments thereto, including amendments to the appropriate provisions relating to the post-closing purchase price adjustment provisions and procedures set forth in Section 2.3 (and the related defined terms) and the other provisions set forth in Article VI relating to the amount of cash and capital to be held by one or more of the Transferred Entities; and WHEREAS, the parties are hereby amending and restating the Original Agreement to reflect changes since the Original Agreement. NOW, THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and undertakings contained in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties to this Agreement, intending to be legally bound, agree as follows: ARTICLE I DEFINITIONS AND TERMS Section 1.1 Certain Definitions.As used in this Agreement, the following terms have the meanings set forth below: “2008 Unaudited Financial Statements” has the meaning set forth in Section4.5(a). “2009 Year End Financial Statements” has the meaning set forth in Section6.28(c). “AAA” has the meaning set forth in Section8.13(a). “Accrued Compensation Liabilities” has the meaning set forth in Section 6.12(h). “Accrued Compensation Liabilities Funds” has the meaning set forth in Section 6.12(h). “Acquisition Proposal” means any inquiry, proposal or offer with respect to (i)a merger, joint venture, partnership, consolidation, dissolution, liquidation, tender offer, 2 recapitalization, reorganization, share exchange, business combination or similar transaction in relation directly or indirectly to all or any portion of the BGI Business or the Transferred Entities, or (ii) any other direct or indirect acquisition of assets or interests in the BGI Business or any of the Transferred Entities; but shall not include any transaction involving an acquisition of Parent or its securities, except to the extent that any such transaction impedes or materially delays the consummation of the transactions contemplated herein. “Adjusted Assets Under Management” as of any date means the sum, for all Client accounts in question as of such date, of the amount, expressed in U.S. Dollars, of assets under management by each of the Transferred Entities for each such account as of such date valued (a)for purposes of calculating the Base Revenue Run Rate as of the Base Date, in the same manner as provided for the calculation of base investment management fees payable to such Person with respect to such account by the terms of the Investment Advisory Arrangements applicable to such account, and for purposes of calculating the Base ETF Revenue Run Rate as of the Base Date, by reference to the unitary fee rate, the total expense ratio or the contractual fee rate, as applicable, payable to such Person with respect to such account by the terms of the Investment Advisory Arrangements applicable to such account, and (b)for purposes of calculating the Closing Adjustment Revenue Run Rate and Closing Adjustment ETF Revenue Run Rate, at the amount calculated pursuant to subsection(a) above, (i)increased by a positive amount equal to additions, contributions and reinvestments (other than reinvestments of distributions to the extent that they would result in double-counting of assets) actually funded to such account after the Base Date and on or prior to the relevant Closing Measurement Valuation Date, calculated with respect to each addition, contribution or reinvestment as of the time it is made, (ii)increased with respect to any new accounts opened after the Base Date and on or prior to the relevant Closing Measurement Valuation Date and any additions to existing accounts on or prior to the relevant Closing Measurement Valuation Date, by the amount of additions, contributions (net of terminations, withdrawals, redemptions and repurchases) and reinvestments (other than reinvestments of distributions to the extent that they would result in double-counting of assets) actually funded to such account after the Base Date and on or prior to the relevant Closing Measurement Valuation Date, calculated with respect to each addition, contribution, reinvestment, termination, withdrawal or repurchase as of the time it is made or occurs, (iii)increased by new accounts and additions to existing accounts that have not actually funded on or prior to the Closing Measurement Date, but have provided a written indication that they plan to fund within 60 days after the Closing Measurement Date, (iv)decreased by terminations, withdrawals, redemptions and repurchases actually funded out of such account after the Base Date and prior to the relevant Closing Measurement Valuation Date, calculated, with respect to each termination, withdrawal, redemption and repurchase as of the time it occurs and valued for such purpose as of the relevant Closing Measurement Valuation Date, (v)decreased by the portion of any account as to which an effective notice of termination has been received (unless such notice has been revoked prior to the Closing Measurement Date); and (vi) decreased by the entire amount of any Contingent Account; provided, however, that: (A)in each case, except as set forth in clause (b)(iii) above, additions and contributions shall be taken into account only when actually funded, and except as set forth in clause (b)(v) above, withdrawals, redemptions and repurchases shall be taken into account when 3 they are actually funded out of such account or, if earlier, the date on which the Person in question receives notice communicating an intention to withdraw any assets from an existing account (unless such notice has been revoked prior to the applicable date); (B)in each case, any assets under management for any account for which the Person in question acts as investment adviser and sub-adviser shall be counted only once; (C)in each case, any assets under management for any set of accounts one of which invests in the other shall be counted only once if the Person in question or an Affiliate thereof acts as investment adviser to both, except to the extent that an investment management fee is payable to one or more Transferred Entities in respect of two or more accounts; (D)in each case, for purposes of calculating the Base Revenue Run Rate as of the Base Date, assets under management under Investment Advisory Arrangements expected to be transferred to New Transferred Entities pursuant to Section6.26(a) shall be included to the extent not already included as assets under management of any other Transferred Entity, as of such date; and (E) in no case shall any Client’s Adjusted Assets Under Management be less than zero. For purposes of this Agreement, investment management fees include all fees in respect of discretionary, non-discretionary and subadvised Investment Advisory
